The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 19, 2014

                                       No. 04-12-00768-CR

                                      Anthony GONZALES,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                      From the 81st Judicial District Court, Frio County, Texas
                                Trial Court No. 11-05-00079-CRF
                            Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

           The Appellant’s Motion for Leave to Withdraw is hereby GRANTED.


                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court